Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 1 of 6 - Page ID#: 14




                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

     IN RE

     CAMBRIAN HOLDING COMPANY,                                                   CASE NO.19-51200
     INC., et al1
     DEBTORS                                                         JOINTLY ADMINISTERED



              TRANSMITTAL COVER SHEET FOR RECORD ON APPEAL



 APPELLANT(S):

 Hazard Coal Corporation

         Counsel:

         Stanton L. Cave
         Law Office of Stan Cave
         PO box 910457
         Lexington KY 40591-0457
         859-309-3000
         Stan.cave@stancavelaw.com

         Douglas T. Logsdon
         Kathryn A. Eckert
         McBrayer PLLC
         201 East Main Street, Suite 900
         Lexington KY 40507
         859-231-8780
         dlogsdon@mcbrayerfirm.com
         keckert@mcbrayerfirm.com



 1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
 numbers in parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy,
 Inc. (3455), C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427),
 Bear Branch Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County
 Coal LLC (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier
 Elkhorn Coal LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T.
 Leasing, Inc. (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 2 of 6 - Page ID#: 15




 OTHER PARTIES TO THE APPEAL:




 **Debtor counsel continued on next page.
Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 3 of 6 - Page ID#: 16




 **Debtor counsel continued on next page.
Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 4 of 6 - Page ID#: 17




 **UST counsel continued on next page
Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 5 of 6 - Page ID#: 18
Case: 5:21-cv-00040-KKC Doc #: 1-2 Filed: 02/05/21 Page: 6 of 6 - Page ID#: 19




 ECF No. 1532 Notice of Appeal to District Court filed by Hazard Coal Corporation

 ECF No. 1533 Motion for Leave to Appeal to District Court filed by Hazard Coal

 Corporation
